NOTICE: NOT FOR OFFICIAL PUBLICATION.
 UNDER ARIZONA RULE OF THE SUPREME COURT 111(c), THIS DECISION IS NOT PRECEDENTIAL
                 AND MAY BE CITED ONLY AS AUTHORIZED BY RULE.




                                    IN THE
             ARIZONA COURT OF APPEALS
                                DIVISION ONE


                     STATE OF ARIZONA, Respondent,

                                        v.

                LORETO VALENZUELA LOPEZ, Petitioner.

                         No. 1 CA-CR 14-0644 PRPC
                              FILED 9-20-2016


    Petition for Review from the Superior Court in Maricopa County
                       No. CR2008-108965-002 DT
                  The Honorable James T. Blomo, Judge

                  REVIEW GRANTED; RELIEF DENIED


                               APPEARANCES

Maricopa County Attorney’s Office, Phoenix
By Diane Meloche
Counsel for Respondent

Loreto Valenzuela Lopez, Buckeye
Petitioner Pro Se



                       MEMORANDUM DECISION

Presiding Judge Andrew W. Gould delivered the decision of the Court in
which Judge Peter B. Swann and Judge Patricia A. Orozco joined.
                             STATE v. LOPEZ
                            Decision of the Court

G O U L D, Judge:

¶1           Loreto Valenzuela Lopez petitions for review of the summary
dismissal of his second post-conviction relief proceeding. We have
considered the petition for review and, for the reasons stated, grant review
and deny relief.

¶2           After a jury trial, Lopez was convicted of kidnapping, theft by
extortion, and aggravated assault, and sentenced to concurrent and
consecutive prison terms totaling twenty-one years. This court affirmed
Lopez’s convictions and sentences on appeal. State v. Lopez, 1 CA-CR 11-
0114 (Ariz. App. July 24, 2012) (mem. decision). Lopez commenced a timely
proceeding for post-conviction relief in 2012, which was summarily
dismissed.

¶3             In December 2013, Lopez commenced an untimely second
proceeding for post-conviction relief, stating he intended to raise a claim of
actual innocence and asserting that his failure to a file pro se brief/petition
for post-conviction relief was through no fault of his own. In summarily
dismissing the proceeding, the superior court issued a ruling that clearly
identified, fully addressed, and correctly resolved Lopez’s claims. Under
these circumstances, we need not repeat that court's analysis here; instead,
we adopt it. See State v. Whipple, 177 Ariz. 272, 274 (App. 1993) (holding
when superior court rules “in a fashion that will allow any court in the
future to understand the resolution[, n]o useful purpose would be served
by this court rehashing the trial court's correct ruling in [the] written
decision”).

¶4            Accordingly, although we grant review, we deny relief.




                           AMY M. WOOD • Clerk of the Court
                           FILED: AA




                                        2